DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           HERVE GERMAIN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D17-917 and 4D17-918

                          [December 14, 2017]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Gary L. Sweet, Judge; L.T. Case Nos.
2016CF001596AXXXXX and 562016CF002465B.

  Carey Haughwout, Public Defender, and Travis Dunnington and Paul
Edward Petillo, Assistant Public Defenders, West Palm Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.